Citation Nr: 9906168	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from January 1966 to September 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for the cause of the veteran's death and it was determined 
that eligibility to Dependents' Educational Assistance was 
not established.  


REMAND

It is the appellant's contention that systemic erythematous 
lupus, which is noted 
on the death certificate as a condition leading to the 
immediate cause of death, 
originated during the veteran's period of active military 
service in 1966.  

Having reviewed the record, the Board has determined that 
additional development
must be conducted prior to adjudication of the claim on 
appeal.  Specifically, the record indicates that the veteran 
was dead on arrival at the Huey P. Long Memorial Hospital on 
the October 10, 1996, the date of his death.  However, the 
medical reports corresponding to this date, to include 
coroner's reports, have not been associated with the claims 
folder.  In the Board's view, these records are necessary to 
a determination as to whether the claimed benefits are 
warranted.  

In addition, the death certificate indicates that the 
immediate cause of death was congestive heart failure, due to 
or as a consequence of systemic erythematous lupus.  At the 
present time, there is no medical evidence of record showing 
an initial diagnosis or the date of onset for the veteran's 
lupus.  On remand, development regarding the history of 
treatment for lupus will be undertaken, and an opinion will 
be sought as to the relationship, if any, between lupus and 
the veteran's period of active service.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ask that she provide information 
regarding the dates and locations for any 
and all medical treatment which would be 
pertinent to the onset of lupus, for the 
period encompassing the time between his 
1966 discharge from active duty and the 
date of his death in 1996, to include 
either VA or private sources.  Utilizing 
the information provided by the 
appellant, the RO should contact all 
named caregivers and facilities in order 
to request copies of the pertinent 
treatment records, and all records 
obtained through these channels should be 
associated with the claims folder.  In 
particular, the RO should contact the VA 
Hospital in Alexandria, LA, in order to 
request any records for the veteran for 
the entire period specified, as the 
record indicates that he received medical 
treatment at that facility in the 1970's, 
the 1980's, and the 1990's.   

2.  The RO should contact the Huey P. 
Long Memorial Hospital in Pineville, 
Louisiana, in order to request copies of 
the records which correspond to the time 
of the hospital admission on the date of 
the veteran's death on October 10, 1996, 
to include a coroner's report as any 
other records which were compiled at that 
time.  

3.  Upon completion of the foregoing, the 
RO should make the claims folder 
available for review by a VA physician, 
who should be asked to review the entire 
claims folder, including the service 
medical records and all available post-
service treatment records, for the 
purpose of providing an opinion as to 
whether systemic erythematous lupus, 
which was noted on the death certificate, 
is related to the veteran's period of 
active military service.  In particular, 
the reviewer should provide an opinion as 
to the significance or relationship, if 
any, between lupus and the following 
specific events:  1.  the veteran's in-
service treatment for convulsive disorder 
and syncopal episodes, as well as post-
service treatment in 1971 for an 
assessment of epileptic equivalent; 2.  
the 1967 diagnosis of chronic 
erythematous dermatitis, manifested by 
erythematous lesions on the abdomen and 
buttocks, 3. the 1973 diagnosis of 
chronic nonspecific lymphadenitis, which 
required a cervical lymphadenopathy; and 
4. any other event which is determined to 
be clinically significant.  The reviewer 
should also discuss the nature of the 
relationship between lupus and the 
congestive heart failure which was the 
immediate cause of the veteran's death.  
The reviewer should provide a detailed 
explanation with reasons and bases for 
any opinions given or conclusions 
reached, and to that end, a copy of this 
remand should be provided to the 
reviewer.  

3.  Upon completion of the foregoing, the 
RO should review the appellant's claim in 
order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

